                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18              PageID.1   Page 1 of 8



                                                                  UNITED STATES DISTRICT COURT
                                                                  EASTERN DISTRICT OF MICHIGAN
                                                                       SOUTHERN DIVISION

                                      TODD BATES a/ka TODD A. BATES and
                                      MARCIA BATES a/k/a MARCIA C. BATES

                                                    Plaintiffs

                                             vs                                         No. 2018-                             -CH

                                      GREEN FARMS CONDOMINIUM                           Honorable
                                      ASSOCIATION, a Michigan nonprofit
                                      corporation, THE HIGHLANDER GROUP,
                                      MMC, INC., and MAKOWER ABBATE
                                      GUERRA WEGNER VOLLMER, PLLC,

                                                    Defendants.
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                      PAUL G. VALENTINO (P34239)
      FAX (248) 334-7202
        Attorney At Law




                                      Attorney for Plaintiffs
                                      PAUL G. VALENTINO, J.D., P.C.
                                      43494 Woodward Avenue
                                      Suite 203
                                      Bloomfield Hills, Michigan 48302
                                      (248) 334-7787
                                      Fax: (248) 334-7202
                                      paul@lehman-valentino.com


                                                                  COMPLAINT AND JURY DEMAND

                                             Now come the plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES

                                      a/k/a MARCIA C. BATES, by and through their counsel, PAUL G. VALENTINO, J.D., P.C., and

                                      for their complaint against defendants, GREEN FARMS CONDOMINIUM ASSOCIATION, THE

                                      HIGHLANDER GROUP, MMC, INC. and MAKOWER ABBATE GUERRA WEGNER

                                      VOLLMER, PLLC for Cloud on Slander of title to property commonly known as 7402 Azalea

                                      Court, West Bloomfield, Michigan, 48322, Unit 25, Greens Farm Condominium, states as follows:
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                  PageID.2      Page 2 of 8



                                                                       COMMON ALLEGATIONS

                                             1.      Your plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                      MARCIA C. BATES (“Bates”) are and were at all times pertinent hereto Michigan residents

                                      residing in West Bloomfield, Oakland County, State of Michigan.

                                             2.      That defendant, GREEN FARMS CONDOMINIUM ASSOCIATION, (“Green

                                      Farms”), is and was at all times pertinent hereto a domestic nonprofit corporation duly organized

                                      under the laws of the State of Michigan whose resident agent is The Highlander Group, MMC, Inc.,

                                      at 3080 Orchard Lake Road, Suite J, Keego Harbor, Michigan, 48320 and whose principal place

                                      of business is located in the City of West Bloomfield, County of Oakland, State of Michigan.

                                             3.      That defendant, THE HIGHLANDER GROUP, MMC, INC. (“Highlander”), is a
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                      Michigan Corporation duly incorporated under the laws of the State of Michigan whose registered
      FAX (248) 334-7202
        Attorney At Law




                                      agent is Kathleen A. LaBrosse and whose registered office is located at 3080 Orchard Lake Road,

                                      Suite J, Keego Harbor, Michigan, 48320 and was at all times relevant hereto hired by defendant,

                                      Green Farms, to manage the condominium project.

                                             4.      That defendant, MAKOWER ABBATE GUERRA WEGNER VOLLMER, PLLC

                                      (“Makower”), is and was at all times pertinent hereto a professional corporation duly incorporated

                                      in the State of Michigan whose resident agent is Stephen Guerra and whose registered office is

                                      located at 30140 Orchard Lake Road, Farmington Hills, Michigan, 48334.

                                             5.      That plaintiffs’ complaint involves the slander to the title to real property commonly

                                      known as 7402 Azalea Court, West Bloomfield, Michigan, 48322, Unit 25, Greens Farm

                                      Condominium, the “real estate,” by virtue of the filing of a lien claiming unpaid association dues

                                      when the defendants were in receipt of the dues and then, in violation of the association by laws,


                                                                                       2
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                 PageID.3      Page 3 of 8



                                      proceeded to foreclose on the lien by advertisement.

                                             6.      That the property was purchased at the foreclosure sale by Trademark Properties of

                                      Michigan, LLC for $37,859.29.

                                                                        BASIS OF JURISDICTION

                                             7.      That the United state District Court has jurisdiction in accordance with 28 USC

                                      §1331, 15 USC §1692k(d) and supplemental jurisdiction of the related state law claims in

                                      accordance with 28 USC §1367.

                                       COUNT I - VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT 15 USC
                                                              §1692 ET SEQ. (FDCPA)

                                             8.      That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302




                                      MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 7 of plaintiffs’
    Telephone (248) 334-7787
     PAUL G. VALENTINO




      FAX (248) 334-7202
        Attorney At Law




                                      complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                             9.      That at all times relevant hereto defendants Makower and Highland were acting as

                                      debt collectors within the meaning of 15 USC §1692(a)(6).

                                             10.     That your plaintiffs are and were at all times relevant hereto protected consumers

                                      within the meaning of the FDCPA15 USC §1692.

                                             11.     That the defendants Makower and Highlander did engage in conduct in violation

                                      of the FDCPA when they engaged in conduct the natural consequence of which was and is to

                                      harass, oppress, or abuse your plaintiffs in violation of 15 USC 1692(d) when they wrongfully

                                      recorded a lien against plaintiffs real estate and foreclosed on the real estate by advertisement in

                                      violation of the condominium by laws.

                                             12.     That the defendants Makower and Highlander did engage in conduct in violation



                                                                                       3
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                  PageID.4      Page 4 of 8



                                      of the FDCPA when they falsely represented the character, amount or legal status of plaintiff’s

                                      condominium association dues, as delinquent, held the cashiers checks paid by your plaintiffs and

                                      overstated and falsely added charges in violation of 15 USC §1692e(2)(A) and recorded a false lien

                                      and foreclosed on the real property in violation of the condominium by laws.

                                             13.     That the defendants, Makower and Highlander have caused your plaintiffs to lose

                                      the real property by virtue of the foreclosure sale by advertisement which occurred on or about

                                      August 28, 2018 when the real estate was sold to Trademark Properties of Michigan, LLC for

                                      $37,859.29.

                                             14.     That the real property has a value in excess of $150,000.00 and is your plaintiffs

                                      residence.
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                             15.     That your plaintiffs are entilted to recover all their damages suffered by virtue of
      FAX (248) 334-7202
        Attorney At Law




                                      defendants Makower and Highlander’s violations of the FDCPA including actual damages,

                                      additional damages as permitted by the court, all litigation costs including reasonable attorney fees

                                      provided by 15 USC §1692k.

                                             WHEREFORE your plaintiffs are entitled to judgment in an amount as determined by a jury

                                      including actual damages, additional damages, court costs, and reasonable attorney fees as is

                                      deemed just and equitable under the facts and circumstances.

                                                                    COUNT II - SLANDER OF TITLE

                                             16.     That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                      MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 15 of

                                      plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                             17.     That the defendants received plaintiffs monthly association dues for the months of

                                      December, 2017 through August, 2018 which were hand delivered to defendant Highlander Group


                                                                                       4
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                   PageID.5      Page 5 of 8



                                      by plaintiffs who delivered cashier’s checks for each installment.

                                              18.     That the defendants cashed the checks, retained plaintiffs’ monthly payments and

                                      liened the real estate on June 15, 2018 claiming unpaid assessments and other sums in the amount

                                      of $2,814.50.

                                              19.     That the defendants then foreclosed by advertisement in violation of the bylaws,

                                      on plaintiffs’ property claiming that the monthly dues were not paid and sold plaintiffs’ real

                                      property to the highest bidder.

                                              20.     That defendants’ conduct was knowing and willful, in violation of MCL 565.108

                                      and done with malice.

                                              21.     That defendants by their actions wrongfully liened and foreclosed on plaintiffs’
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                      property, slandering their title and converting their property.
      FAX (248) 334-7202
        Attorney At Law




                                              22.     That as a direct result of the willful and malicious conduct of the defendants,

                                      plaintiffs’ real property was sold at public auction for $37,859.29.

                                              23.     That by virtue of the foregoing the defendants are libel unto plaintiffs for all the

                                      damages sustained thereby including but not limited to the value of their real property, the litigation

                                      expenses and attorney fees in brining this action.

                                              24      That the claim of lien filed by defendants constitutes a cloud upon plaintiffs’ title

                                      to the real estate which interfered with plaintiffs fee simple interest in the real property.

                                              WHEREFORE counter plaintiffs pray this honorable court entered judgment in their favor

                                      in an amount as determined by a jury including actual costs as is deemed just an equitable under

                                      the facts and circumstances.

                                                                        COUNT III - CONVERSION

                                              25.     That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a


                                                                                        5
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                   PageID.6      Page 6 of 8



                                      MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 24 of

                                      plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                             26.       That the defendants conduct in taking and selling the real property at public auction

                                      constitutes statutory conversion in violation of MCL 600.2919(a)

                                             27.       That by virtue of defendants statutory conversion of the real property as more

                                      particularly described in Count II, plaintiffs are entitled to a judgment against defendants in an

                                      amount three times the value of the real property converted together with court costs and reasonable

                                      attorney fees.

                                             WHEREFORE, you plaintiffs are entitled to judgment in an amount as determined by a jury

                                      including treble damages, actual costs and reasonable attorney fees as is deemed just and equitable
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                      under the facts and circumstances.
      FAX (248) 334-7202
        Attorney At Law




                                                                         COUNT IV - CONVERSION

                                             28.       That plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                      MARCIA C. BATES, incorporate the allegations contained in paragraphs 1 through 27 of

                                      plaintiffs’ complaint as though fully set forth herein, paragraph by paragraph and word for word.

                                             29.       That the defendants by accepting plaintiffs checks in the amount of $3,276.24 and

                                      not applying the funds to plaintiffs dues obligation, wrongfully exercised dominion and control

                                      over those funds.

                                             30.       That upon the asserting of such dominion and control over the cashiers checks by

                                      the defendants, the act of conversion was complete and plaintiffs are entitled to three times the

                                      value of the converted checks together with costs and reasonable attorney fees.

                                             WHEREFORE, your plaintiffs are entitled to judgment in an amount as determined by a

                                      jury including treble damages, actual costs and reasonable attorney fees as is deemed just and


                                                                                        6
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                PageID.7    Page 7 of 8



                                      equitable under the facts and circumstances.

                                                                                     Respectfully Submitted,

                                                                                     PAUL G. VALENTINO, J.D., P.C.

                                                                                     /s/Paul G. Valentino
                                                                                     Paul G. Valentino (P34239)
                                                                                     Attorney for plaintiffs
                                                                                     43494 Woodward Avenue
                                                                                     Suite 203
                                                                                     Bloomfield Hills, Michigan 48302
                                                                                     (248) 334-7787
                                      Dated: November 13, 2018
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302
    Telephone (248) 334-7787
     PAUL G. VALENTINO




      FAX (248) 334-7202
        Attorney At Law




                                                                                       7
                                    Case 2:18-cv-13533-AC-EAS ECF No. 1 filed 11/13/18                   PageID.8      Page 8 of 8
                                                                   UNITED STATES DISTRICT COURT
                                                                   EASTERN DISTRICT OF MICHIGAN
                                                                        SOUTHERN DIVISION

                                      TODD BATES a/ka TODD A. BATES and
                                      MARCIA BATES a/k/a MARCIA C. BATES

                                                     Plaintiffs

                                               vs                                            No. 2018-                               -CH

                                      GREEN FARMS CONDOMINIUM                                Honorable
                                      ASSOCIATION, a Michigan nonprofit
                                      corporation, THE HIGHLANDER GROUP,
                                      MMC, INC., and MAKOWER ABBATE
                                      GUERRA WEGNER VOLLMER, PLLC,

                                                     Defendants.


                                      PAUL G. VALENTINO (P34239)
                                      Attorney for Plaintiffs
43494 Woodward Avenue, Suite 203
 Bloomfield Hills, Michigan 48302




                                      PAUL G. VALENTINO, J.D., P.C.
    Telephone (248) 334-7787
     PAUL G. VALENTINO




                                      43494 Woodward Avenue
      FAX (248) 334-7202
        Attorney At Law




                                      Suite 203
                                      Bloomfield Hills, Michigan 48302
                                      (248) 334-7787
                                      Fax: (248) 334-7202
                                      paul@lehman-valentino.com


                                                                               JURY DEMAND

                                               Now come plaintiffs, TODD BATES a/ka TODD A. BATES and MARCIA BATES a/k/a

                                      MARCIA C. BATES, by and through their counsel, PAUL G. VALENTINO, J.D., P.C., and

                                      hereby demand a trial by jury of all issues triable by a jury as a matter of right.

                                                                                             Respectfully submitted,

                                                                                             PAUL G. VALENTINO, J.D., P.C.

                                                                                             /s/Paul G. Valentino
                                                                                             Paul G. Valentino (P34239)
                                                                                             Attorney for plaintiffs
                                                                                             43494 Woodward Avenue, Suite 203
                                                                                             Bloomfield Hills, Michigan 48302
                                                                                             (248) 334-7787
                                      Dated:    November 13, 2018
